Name: Commission Regulation (EEC) No 1469/82 of 9 June 1982 amending Regulation (EEC) No 3800/81 determining the classification of vine varietiesc
 Type: Regulation
 Subject Matter: cooperation policy;  cultivation of agricultural land;  marketing
 Date Published: nan

 Avis juridique important|31982R1469Commission Regulation (EEC) No 1469/82 of 9 June 1982 amending Regulation (EEC) No 3800/81 determining the classification of vine varietiesc Official Journal L 159 , 10/06/1982 P. 0021 - 0027 Finnish special edition: Chapter 3 Volume 15 P. 0019 Spanish special edition: Chapter 03 Volume 25 P. 0156 Swedish special edition: Chapter 3 Volume 15 P. 0019 Portuguese special edition Chapter 03 Volume 25 P. 0156 *****COMMISSION REGULATION (EEC) No 1469/82 of 9 June 1982 amending Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 31 (4) thereof, Whereas Article 31 of Regulation (EEC) No 337/79 provides for the classification of vine varieties approved for cultivation in the Community; whereas those vine varieties are to be classified, by administrative units or parts thereof, into recommended vine varieties, authorized vine varieties and provisionally authorized vine varieties; Whereas this classification was last determined by Commission Regulation (EEC) No 3800/81 (3); whereas experience shows that the wines obtained from several varieties of wine grapes which have been classified for at least five years as authorized vine varieties for certain French administrative units may be regarded as normally of good quality; whereas those varieties should therefore be classified among the recommended varieties for the same administrative units in accordance with Article 11 (4) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (4), as last amended by the Act of Accession of Greece; Whereas the classification of wine grape varieties should be supplemented by adding to the recommended varieties for certain French administrative units some varieties which have been listed in the classification for at least five years for an immediately adjacent administrative unit and which thus meet the condition laid down in Article 11 (1) (a) of Regulation (EEC) No 347/79; Whereas the classification should be supplemented by adding certain French and German varieties of wine grapes and one French variety of table grape whose suitability for cultivation has been examined and found to be satisfactory; whereas, pursuant to Article 11 (1) (b) of Regulation (EEC) No 347/79, these varieties may be authorized provisionally for certain French and German administrative units; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 3800/81, Title I, Sub-title I, point II 'Federal Republic of Germany' is amended as follows, the vine varieties being inserted in the correct alphabetical order: 3. Regierungsbezirk Koblenz: Dornfelder (*) (59) and Dunkelfelder (*) (59) are added to the class of authorized varieties; 4. Regierungsbezirk Rheinhessen-Pfalz: Dornfelder (*) and Dunkelfelder (*) are deleted from the class of authorized varieties. Article 2 In the Annex to Regulation (EEC) No 3800/81, Title I, Sub-title I, point IV 'France' is amended as follows, the vine varieties being inserted in the correct alphabetical order: 1. Department of the Ain: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 3. Department of the Allier: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted; 4. Department of the Alpes de Haute-Provence: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson B, Gramon N, MonÃ ©rac N and Portan N are deleted; 5. Department of the Hautes-Alpes: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson B, Gramon N, MonÃ ©rac N and Portan N are deleted; 6. Department of the Alpes-Maritimes: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 7. Department of the ArdÃ ¨che (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 9. Department of the AriÃ ¨ge: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 10. Department of the Aube: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 11. Department of the Aude: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N, Muscat de Hambourg N (60) and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N, Muscat de Hambourg N and Portan N are deleted; 12. Department of the Aveyron: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 13. Department of the Bouches-du-RhÃ ´ne: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N, Portan N and Vermentino B are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N, Portan N and Vermentino B are deleted; 15. Department of the Cantal: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added for the arrondissements of Aurillac and Mauriac, - Chasan B and Portan N are deleted; 16. Department of the Charente: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 18. Department of the Cher: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted; 19. Department of CorrÃ ¨ze: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 20. Departments of the Haute-Corse and the Corse du Sud: (a) Chardonnay B, Chasan B, Ganson N, Gramon N, MonÃ ©rac N, Pinot N, Portan N and Sauvignon B are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Ganson N, Gramon N and MonÃ ©rac N are deleted; 21. Department of the CÃ ´te d'Or: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted; 24. Department of the Dordogne: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 25. Department of the Doubs: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 26. Department of the DrÃ ´me: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 30. Department of the Gard: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 31. Department of the Haute-Garonne: (a) Chasan B, Ganson N and Portan N are added to to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 32. Department of the Gers: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 33. Department of the Gironde: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 36. Department of the Indre: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 37. Department of the Indre-et-Loire: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 38. Department of the IsÃ ¨re: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties; - Ederena N (*) is added, - Chasan B, Ganson N and Portan N are deleted; 39. Department of the Jura: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 40. Department of the Landes: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 41. Department of the Loir-et-Cher: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 42. Department of the Loire: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Ederena N (*) is added, - Chasan B, Ganson N and Portan N are deleted; 43. Department of the Haute-Loire: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 44. Department of the Loire-Atlantique: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 45. Department of the Loiret: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 46. Department of the Lot: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 47. Department of the Lot-et-Garonne: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 49. Department of the Maine-et-Loire: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added - Chasan B and Portan N are deleted; 51. Department of the Marne: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 54. Department of Meurthe-et-Moselle: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 55. Department of the Meuse: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 57. Department of the Moselle: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 58. Department of the NiÃ ¨vre: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted; 63. Department of the Puy-de-DÃ ´me: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted; 64. Department of the PyrÃ ©nÃ ©es-Atlantiques: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 65. Department of Haute-PyrÃ ©nÃ ©es: Same vine varieties as for the department of the PyrÃ ©nÃ ©es-Atlantiques. In addition, Ganson N is added to the recommended varieties and deleted from the authorized varieties; 69. Department of the RhÃ ´ne: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 72. Department of the Sarthe: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 73. Department of the Savoie: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Ederena N (*) is added, - Chasan B, Ganson N and Portan N are deleted; 74. Department of the Haute-Savoie: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) Chasan B and Portan N are deleted from the class of authorized varieties; 79. Department of the Deux-SÃ ¨vres: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 81. Department of the Tarn: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted;82. Department of the Tarn-et-Garonne: (a) Chasan B, Ganson N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B, Ganson N and Portan N are deleted; 83. Department of the Var: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 84. Department of the Vaucluse: (a) Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*), Caladoc N (*), Clarin B (*) and Ederena N (*) are added, - Chasan B, Ganson N, Gramon N, MonÃ ©rac N and Portan N are deleted; 85. Department of the VendÃ ©e: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 86. Department of the Vienne: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) and Ederena N (*) are added, - Chasan B and Portan N are deleted; 89. Department of the Yonne: (a) Chasan B and Portan N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Arriloba B (*) is added, - Chasan B and Portan N are deleted. Article 3 In the Annex to Regulation (EEC) No 3800/81, Title II, point III 'France', paragraph 1 (b), Delhro N (*) is inserted before Ignea Rs. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 359, 15. 12. 1981, p. 1. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 54, 5. 3. 1979, p. 75. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (59) Not authorized in Landkreis Cochem-Zell, Verbandsgemeinde Untermosel and in Landkreis Mayen-Koblenz and Stadtteile of Guels, Metternich, Moselweiss and Lay der kreisfreien Stadt Koblenz. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (60) Except in the cantons of Sigean, Tuchan, Mouthoumet, Couiza, Quillan, Axat, Belcaire and Chalabre for the production of sparkling wines of the aromatic type only. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 January 1982.